IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 


NOS. AP-76,103 & AP-76,104




EX PARTE SCOTT ALAN GRANNEMANN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F05-72106-T AND F05-72134-T 
IN THE 283rd DISTRICT COURT FROM DALLAS COUNTY




           Per curiam.

OPINION

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  After a jury convicted Applicant of two
sexual assaults he reached a punishment agreement with the State for two concurrent 15 year
sentences. He waived appeal as part of the punishment agreement. 
            Applicant contends that his pleas were involuntary because the punishment agreement was
based on misinformation that the trial court could order the sentences to run consecutively. The trial
court and State agree that Applicant is entitled to relief, and the trial court recommends that relief
be granted. 
            Relief is granted.  The judgments in Cause Numbers F05-72106-T and F05-72134-T in the
283rd Judicial District Court of County are set aside, and Applicant is remanded to the custody of the
Sheriff of Dallas County so that new punishment proceedings may be conducted. 
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: February 25, 2009
Do Not Publish